      Case 1:15-cv-05345-AJN-KHP Document 1127 Filed 07/26/19 Page 1 of 1


 1271 Avenue of the Americas |New York, NY 10020
 blankrome.com
                                                                                            07/26/2019
 Phone:    (212) 885-5148
 Fax:      (917) 591-7897
 Email:    dskakel@blankrome.com


                                                       July 25, 2019
 VIA EMAIL & ECF
 The Honorable Katharine H. Parker
 United States Magistrate Judge
 United States District Court – S.D.N.Y.
 500 Pearl Street, Room 750
 New York, New York 10007
          Re:   City of Almaty, Kazakhstan, et ano. v. Mukhtar Ablyazov, et al.,
                No. 1:15-cv-05345 (AJN) (KHP)

Dear Judge Parker:

        We represent Triadou SPV S.A. (“Triadou”) and write to respectfully request that the Court
accept for filing under seal the enclosed reply memorandum of law in further support of Triadou’s
motion to preclude the SMP Documents, as well as certain exhibits to the Reply Declaration of
Deborah A. Skakel. As required by Rule III(d) of the Court’s Individual Practices, Triadou is
submitting a version of its reply with highlights reflecting proposed redactions and will
electronically file the proposed redacted version of its reply and exhibits. Triadou is also
submitting to this Court a sealed copy of the same.

         Triadou respectfully requests that its reply and certain exhibits to the Reply Declaration of
Deborah A. Skakel be filed under seal because they reference documents that were previously
sealed in connection with Triadou’s opening memorandum, as well as the opposition thereto
submitted by the City of Almaty, Kazakhstan and BTA Bank JSC (together, “Almaty/BTA”),
including documents designated as “Confidential” under the Stipulated Protective Order. To the
extent it includes documents not previously sealed in connection with those briefs, Triadou has
contacted Almaty/BTA to confirm that they would like the additional documents Triadou has cited
to be filed under seal as well, for the same reasons set forth in Almaty/BTA’s letter request to seal
on this issue. (See ECF 1119 (citing ECF 1081)).

         In accordance with the Stipulated Protective Order in this case, as well as this Court’s prior
orders granting the sealing of information in connection with discovery motions and pre-motion
letters, (see ECF 1082), Triadou respectfully requests that its reply memorandum of law and
certain exhibits accompanying the Reply Declaration of Deborah A. Skakel be filed under seal.



                                                       Respectfully submitted,

                                                        s/ Deborah A. Skakel
                                                       Deborah A. Skakel
          07/26/2019
